Title: From Thomas Jefferson to Samuel Ward & Brothers, 18 December 1793
From: Jefferson, Thomas
To: Samuel Ward & Brothers



Gentlemen
Philadelphia Dec. 18. 1793.

I have duly received your letter of the 16th. inst. and have communicated it to the President of the US. in order that such use may be made of your proposals as the future provisions of the legislature shall render expedient, these not having as yet furnished any grounds to act on it. I have the honor to be gentlemen Your most obedt. servt

Th: Jefferson

